Citation Nr: 1420937	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  09-43 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel




INTRODUCTION

The Veteran had active service from July 1954 to July 1963.  The appellant is his surviving spouse. This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

A review of the Virtual VA and VBMS paperless claims processing systems does not reveal any additional evidence pertinent to the claim on appeal.


FINDINGS OF FACT

1.  The Veteran died in March 2008.  The amended death certificate identifies the immediate cause of death as metastatic cancer (presumed renal cell) with an approximate interval between onset and death of five months.  Other significant conditions contributing to death but not resulting in the underlying cause included seizure disorder and diabetes.  The certificate noted that seizures and diabetes very likely hastened the Veteran's decline.   

2.  At the time of the Veteran's death, service connection was in effect for a seizure disorder evaluated as 10 percent disabling from April 1, 1987, and 40 percent disabling from January 12, 1988, as well as hemorrhoids evaluated as 0 percent disabling from July 14, 1970.  

3. The most probative evidence of record does not show that any service-connected disability was the principal cause or contributory cause of the Veteran's death or that the Veteran's death was otherwise related to service.



CONCLUSION OF LAW

The cause of the Veteran's death was not incurred as a result of a service-connected disability or any incident of service.  38 U.S.C.A. §§ 1110, 1310, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

Upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO sent a letter to the appellant in May 2008, prior to the initial adjudication in September 2008.  That letter advised the appellant of what the evidence must show to substantiate her claim and informed her of the division of responsibilities in obtaining the evidence.  

The U.S. Court of Appeals for Veterans Claims (Court) held that for dependency and indemnity compensation (DIC) benefits, VCAA notice must further include (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352 (2007).

The appellant was provided with adequate notice with respect to the second and third Hupp notice elements by virtue of the May 2008 VCAA notice letter.  The RO notified the appellant that she needed to provide evidence showing that the Veteran's service-connected conditions caused or contributed to his death or that the Veteran was continuously rated totally disabled due to service-connected conditions for at least 10 years before death.  The RO also notified the appellant that she could substantiate her claim by submitting evidence that the condition causing the Veteran's death had its onset in service or was permanently aggravated by his military service.  However, it does not appear that the appellant was provided with notice regarding the first Hupp notice element.  Nonetheless, the appellant only alleges that the Veteran's death was caused by his service-connected seizure disorder and the medical evidence makes no mention of his hemorrhoids.  Furthermore, the appellant referred to the Veteran's "Service Connected Seizure Disorder" in her December 2008 notice of disagreement, demonstrating actual knowledge that he was service-connected for that disorder.  Therefore, the Board finds that the absence of notice that the Veteran was service-connected for hemorrhoids does not cause prejudice to the appellant in this case.   
In light of the foregoing, there is no issue as to whether VA has complied with its duty to notify the appellant of her duties to obtain evidence, see Quartuccio v. Principi, 16 Vet. App. 183 (2002), and the Board finds that there is no reasonable possibility that any further assistance would aid the appellant in substantiating her claim.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to an appellant are to be avoided).  Accordingly, it is not prejudicial for the Board to decide the issue without further development.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Regarding the duty to assist, the Veteran's available service treatment records are associated with his claims file and all known available pertinent records are also associated with the claims file.  VA obtained a medical opinion in September 2008, and it is deemed to be adequate for adjudicating the claim as the examiner reviewed the Veteran's claims file and specifically commented on any relationship between the Veteran's seizure disorder and his cancer, including the Veteran's seizure history and whether it contributed to his death.  See Barr v. Nicholson, 21. Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

The appellant has not made the RO or the Board aware of any other evidence relevant to this appeal that she or VA needs to obtain.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the appellant in developing the facts pertinent to the claim.  Accordingly, the Board will proceed with appellate review. 
	
Law and Analysis

The appellant contends that the Veteran's service-connected seizure disorder was a contributory cause of death that hastened his renal failure.  Dependency and Indemnity Compensation (DIC) benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.5 (2013).

A veteran's death will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the veteran's death, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a) (2013).  The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

In order to establish service connection for the cause of death, there must be (1) evidence of death; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and death.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In the instant case, the Veteran's amended death certificate listed the cause of death as metastatic cancer (presumed renal cell) with an approximate interval of 5 months between onset and death.  It also noted that other significant conditions contributing to death but not resulting in the underlying cause included seizure disorder and diabetes, and that that seizures and diabetes very likely hastened the Veteran's decline.   

A VA medical opinion was obtained in September 2008.  The physician reviewed the Veteran's claims file and past medical history.  She then listed the Veteran's diagnoses, including widespread metastatic cancer of uncertain etiology that required hospice care and caused the Veteran's death, service-connected idiopathic seizure disorder that was controlled by medical therapy, and malignant melanoma.  The physician opined that the Veteran's seizure disorder did not hasten his metastatic cancer beyond its natural progression.  She noted that the medical record showed that his seizures remained stable throughout his lifetime and that the preponderance of the medical expertise does not support causation, worsening, or hastening of cancer by a seizure disorder.  Additionally, the physician wrote that the vast majority of patients with widespread metastasis survive a few weeks to a few months or less than a year and that the Veteran survived approximately five months, which is as well as can be expected.  

A November 2007 VA record noted the Veteran's seizures were under good control.  A December 2007 VA record stated that the Veteran's prognosis was less than six months.  On the same date, a primary care note indicates that the Veteran was expected to live less than three months and that he had an extremely poor/grave prognosis and that with the extensive metastasis, especially intramedullary, hepatic, and pulmonary, reasonable chemotherapeutic or radiation therapy options were nil.  

The Board finds that service connection for the cause of the Veteran's death is not warranted.  The evidence of record demonstrates that the Veteran's primary cause of death was cancer.  The amended death certification finds that the seizure disorder was a contributory cause of death as it likely hastened his decline.  But there is no supporting explanation or rationale for this conclusion.  Accordingly, the Board does not assign significant weight to this opinion.  The VA examiner, however, supported her conclusion that it did not hasten the Veteran's decline by noting the stability of the disorder and the severity of the Veteran's cancer. In addition, the VA physician was able to review relevant medical records, including ones that indicated the severity of the Veteran's cancer.  Thus, the Board accords this opinion significant probative value and weight.   

Although possible for the appellant to succeed on a theory of direct service connection, she has not alleged and the record does not suggest, that the Veteran's cancer is related to active military service.  

The preponderance of the evidence is against service connection for the cause of the Veteran's death.  In reaching this conclusion, the Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the claim and that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).     


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


